Case: 2:17-cr-00146-ALM Doc #: 146 Filed: 12/09/19 Page: 1 of 1 PAGEID #: 2499

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN OHIO DISTRICT
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Vv. Case No. 2:17-CR-146 (2)
CHIEF JUDGE MARBLEY
GIFTY KUSI,
Defendant.

ORDER
On the Court’s own motion, the Court hereby AMENDS the Judgment and Commitment
Order in that the Court ORDERS that the following special conditions of Supervised Release are
added:

1) Upon release from the Bureau of Prison facility, the defendant shall serve a
term of six months at a halfway house.

2) After completing the term imposed at the halfway house, the defendant shall
serve a term of six months of home confinement.

All other terms and conditions outlined in the Judgment and Commitment Order issued on

November 27, 2019 shall remain in full force as previously imposed.

Dated: )2 / ALGENQON D. MARBLPY, CHIEF JUDGE
UNITED SYATES DISTRICE-€ T

IT IS SO ORDERED.

  
